                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                DOCKET NO. 3:17-cv-00126-FDW
    ROBERT JOHNSON, JR.,                                       )
                                                               )
            Plaintiff,                                         )
                                                               )
    vs.                                                        )
                                                               )                           ORDER
    SCHNEIDER ELECTRIC, MICHAEL                                )
    LONG, CARMEN IAQULLI, AMY                                  )
    BLENDINGER, AMANDA BURKE, and                              )
    PETER SCHULZ,                                              )
                                                               )
            Defendants.                                        )
                                                               )


           THIS MATTER is before the Court on Defendant Schneider Electric USA, Inc.’s

(“Schneider”) Motion to Dismiss (Doc. No. 28) and Defendant Dr. Peter Schulz’s (Dr. Schulz)

Motion to Dismiss (Doc. No. 30). The Court has given Plaintiff abundant opportunity to amend

his Complaint to properly adhere to the Federal Rules of Civil Procedure. (Doc. No. 19; Doc. No.

26). Pursuant to the Court’s instruction to file “a new, complete Amended Complaint that includes

all remaining claims and allegations against Defendant Schneider” (Doc. No. 26), Plaintiff filed

an Amended Complaint on March 10, 2020, naming Amy Blendinger, Amanda Burke, Carmen

Iaqulli, Michael Long, Schneider Electric, and Peter Shulz as Defendants. (Doc. No. 27).

Defendant Schneider filed its Motion to Dismiss on March 24, 2020 (Doc. No. 28) and Defendant

Dr. Schulz, in an abundance of caution, filed a Motion to Dismiss on the same day (Doc. No. 30).

Plaintiff failed to submit any response, and the time for doing so has long expired.1 Accordingly,


1
 Based on the procedural history in this case, the Court notes Plaintiff is well aware of his responsibility to respond
and the burden he carries in so responding. See Docs. Nos. 8, 19, 26.
                                                          1



          Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 1 of 12
the Motions are now ripe for review. For the reasons set forth below, Defendants’ Motions to

Dismiss are GRANTED.

                                       I.   BACKGROUND

       Pro se Plaintiff, Robert Johnson Jr. filed six (6) Charges of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) between March 16, 2016 and October 27, 2016.

On March 13, 2017, Plaintiff filed suit in this Court under Title VII of the Civil Rights Act of 1964

(“Title VII”). (Doc. No. 1). Without requesting leave to amend from the Court, Plaintiff filed an

Affidavit on March 17, 2017. (Doc. No. 5). Upon administrative review, the Court issued an

Order to Show Cause requesting Plaintiff demonstrate why this matter should not be dismissed for

failure to prosecute. (Doc. No. 8). Based on Plaintiff’s response (Doc. No. 9), the Court directed

the United States Marshal to inform the Court as to he status of its efforts to serve Defendants.

(Doc. No. 10). Defendants were subsequently served (see Docs. Nos. 11, 12, 13, 14). On January

2, 2020, Defendants Schneider and Amy Blendinger filed their Motion to Dismiss. (Doc. No. 14).

Likewise, on January 6, 2020, Defendant Dr. Peter Schulz filed Motion to Dismiss. (Doc. No. 16).

       After reviewing Defendants’ Motions to Dismiss and prior to any respond by Plaintiff, this

Court, in its Order filed January 31, 2020, denied the motions to the extent Defendants challenged

proper service in reliance on Rules 12(b)(2) and (b)(5) of the Federal Rules of Civil Procedure.

(Doc. No. 19). In the same Order, this Court, in accordance with the principles under Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), further advised Plaintiff of his right to respond to the

remaining portions of Defendants’ Motions and the burden of proof he carried in so responding.

(Doc. No. 19).




                                                 2



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 2 of 12
       On February 13, 2020, Plaintiff filed his Response to Defendants’ Motions to Dismiss

(Doc. No. 24). In an Order filed February 25, 2020, the Court noted Plaintiff’s incomprehensible

allegations were spread across numerous filings and sua sponte gave Plaintiff the opportunity to

file “a new, complete Amended Complaint that include[d] all remaining claims and allegations

against Defendant Schneider.” (Doc. No. 26, p. 8). The Court dismissed all claims against

individual Defendants and Claim 1 of Plaintiff’s original Complaint, finding that amendment could

not save those claims. (Doc. No. 26). Pursuant to the Court’s Order, Plaintiff filed an Amended

Complaint (Doc. No. 27) on March 10, 2020. In his Amended Complaint, Plaintiff states, “[t]he

Salisbury Schneider Electric management team is guilty of discrimination, harassment, retaliation,

defamation of character, and bullying” (Doc. No. 27, p. 2), and seems to assert the following three

(3) causes of action:

       Plaintiff bases Count 1 of his Amended Complaint on a written warning he received on

July 14, 2015, for unsafely performing his job. He supports his claim by asserting another

coworker acted in the same way and did not receive disciplinary action.

       Plaintiff bases Count 2 of his Complaint on another written warning he received for

unsafely performing his job on July 14, 2016. Plaintiff asserts the allegedly unsafe act is part of

the normal process at Schneider and states that the incident, as described by Schneider, is an

inaccurate depiction of the events that took place.

       Although Plaintiff does not explicitly state Count 3, his Amended Complaint contends

Schneider attempted to force Plaintiff out on unrequested medical leave, which eventually lead to

his allegedly unjustified termination. (Doc. No. 27). Plaintiff attempts to support his claim by

providing a summary of alleged events leading up to his termination from his perspective.


                                                 3



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 3 of 12
       Defendants Schneider and Dr. Schulz filed Motions to Dismiss Plaintiff’s Amended

Complaint on March 24, 2020. (Doc. No. 28; Doc. No. 30).

                                        II.   DISCUSSION

       Federal Rule of Civil Procedure (12)(b)(1) requires dismissal of claims against all

defendants where the Court determines that it lacks subject matter jurisdiction. See Fed. R. Civ.

P. 12(b)(1). Lack of subject matter jurisdiction may be raised at any time either by a litigant or

the court. Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884). The burden of

establishing subject matter jurisdiction lies on the party asserting its existence.       Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

   Federal Rule of Civil Procedure 12(b)(6) likewise provides for dismissal when the pleading

party fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion

to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal “sufficiency of a complaint” but “does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); accord E. Shore Mkts, Inc.

v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). A complaint attacked by a Rule

12(b)(6) motion to dismiss will survive only if it contains “enough facts to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Robinson v. American Honda Motor Co.,

Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a




                                                  4



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 4 of 12
cause of action, supported by mere conclusory statements, do not suffice.” Id. The Supreme Court

has also opined that

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement
       of the claim showing that the pleader is entitled to relief.” Specific facts are not
       necessary; the statement need only “give the defendant fair notice of what the . . .
       claim is and the grounds upon which it rests.” In addition, when ruling on a
       defendant’s motion to dismiss, a judge must accept as true all of the factual
       allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (alteration in original) (internal citations omitted)

(quoting Twombly, 550 U.S. at 555-56).

        “When considering a motion to dismiss involving pro se parties, the court construes the

pleadings liberally to ensure that valid claims do not fail merely for lack of legal specificity.”

Brown v. Charlotte Rentals LLC, No. 3:15-cv-0043-FDW-DCK, 2015 WL 4557368, at *2

(W.D.N.C. July 28, 2015) (citing Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978)). At the

same time, however, the Court should not “assume the role of advocate for the pro se plaintiff.”

Gordon, 574 F.2d at 1151 (quotation omitted).

       A. DEFENDANT SCHULZ

       In an abundance of caution, Dr. Schulz filed a Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. No. 30) because the Amended Complaint is docketed against Dr. Schulz and

Plaintiff’s exhibit referenced Dr. Schulz. As discussed in the Court’s Order filed February 25,

2020, Title VII and the ADA do not provide liability as to individual defendants. See Eskridge v.

Hickory Springs Mfg., No. 5:11-CV-176, 2014 WL 1386519, at *1 (W.D.N.C. Apr. 9, 2014)

(citing Lissau v. Southern Food Serv., Inc., 159 F.3d 177, 180 (4th Cir. 1998); Baird ex rel. Baird

v. Rose, 192 F.3d 462, 472 (4th Cir. 1999). To the extent Plaintiff continues to rely on Title VII

and/or ADA against individual Defendants, his claims must be dismissed, as he has failed to state
                                                5



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 5 of 12
a claim for which relief can be granted. Thus, Dr. Schulz’s Motion to Dismiss is GRANTED, and

for the reasons stated in the Court’s prior Order, Plaintiff’s Amended Complaint is DISMISSED

as to all other individual Defendants.

         B. DEFENDANT SCHNEIDER

                  1. Count 1 – Discrimination –

         Despite the Court’s previous dismissal of Count 1 of Plaintiff’s Complaint (Doc. No. 26),

Plaintiff reasserts the claim in his Amended Complaint. (Doc. No. 27). To avoid any confusion,

the Court consequently incorporates that ruling from its previous analysis of Count 1:

         To bring a claim under Title VII, Plaintiff must prove he has properly exhausted
         his administrative remedies. 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d)(1)(A);
         Mezu v. Morgan State University, 367 Fed.Appx. 385, 388 (4th Cir. 2010); Jones
         v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009). An individual properly
         exhausts his administrative remedies by: (1) filing a Charge of Discrimination with
         the EEOC within 180 days of the occurrence of the alleged discrimination; (2)
         receiving statutory Notice of Right to Sue from the EEOC; and (3) filing the lawsuit
         based on the Charge of Discrimination within ninety (90) days of receiving the
         Notice. 42 U.S.C. § 2000e-5(e), (f)(1); 29 U.S.C. § 626(d), (e). If the individual
         does not file within 180 days, he has failed to exhaust his administrative remedies
         and is foreclosed from bringing suit on the allegations under Title VII. 2 See 42
         U.S.C. § 2000e-5(f)(1); see also Zipes v. Transworld Airlines, Inc., 455 U.S. 385,
         393 (1982); Watts-Means v. Prince George’s Family Crisis Center, 7 F.3d 40, 42
         (4th Cir. 1993); Harvey v. City of New Bern Police Dep’t, 813 F.2d 652, 654 (4th
         Cir. 1987); Clarke v. DynCorp Int’l LLC, 962 F. Supp. 2d 781, 787 (D. Md. 2013).
         Consequently, a Complaint must be dismissed pursuant to Rule 12(b)(1) if the
         Plaintiff has failed to sufficiently “allege and prove filing of a timely charge of
         discrimination… together with receipt of, and action on, a statutory notice of his
         right to sue.” United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th
         Cir. 1979) (citing 42 U.S.C. § 2000e-5(f)(1)).

         Here, Plaintiff has failed to exhaust his administrative remedies with respect to
         Count 1 of his Complaint. As discussed above, Count 1 of Plaintiff’s Complaint
         portrays a discrete incident involving Plaintiff’s coworker, Jamal Adams, that

2
 “The 180-day limitations period in 26 U.S.C. § 626(d)(1) is not jurisdictional and may be equitably tolled.” Stroupe
v. Hammary Furniture Co., No. 5:99CV141-H, 2000 WL 1448591, at *2 (W.D.N.C. Mar. 15, 2000); See also Zipes
v. Trans World Airlines, Inc., 455 U.S. 385 (1982). Plaintiff has not provided any justification for why Count 1 of his
claim is subject to equitable tolling, and the Court does not see any reason for providing the Plaintiff with such relief.
                                                            6



       Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 6 of 12
       occurred in July of 2015 and a written warning that ensued on July 15, 2015, as a
       result of the incident. Although Plaintiff filed a Charge of Discrimination with the
       EEOC on March 16, 2016, alleging misconduct for the timeframe including July
       2015, Plaintiff failed to mention the Jamal Adams incident in any EEOC Charges.
       A blanket charge of racial discrimination from the dates of July 1, 2015, to April
       13, 2016, does not sufficiently encompass an incident not specifically mentioned,
       especially when Plaintiff’s Complaint fails to assert discrimination based on race
       or any other protected class and does not provide any allegations to suggest the
       alleged discrimination arising out of the July 2015 alleged misconduct was an
       ongoing matter. Because Plaintiff failed to file a Charge of Discrimination with the
       EEOC within 180 days from the incident with Jamal Adams, Plaintiff failed to
       exhaust his administrative remedies and Count 1 of his Complaint must be
       dismissed. For the foregoing reasons, Defendants’ Motions to Dismiss for Lack of
       Subject Matter Jurisdiction (Doc. No. 14; Doc. No. 16) are GRANTED with respect
       to Count 1. (Doc. No. 26).

Count 1 of Plaintiff’s Amended Complaint (Doc. No. 27) is DISMISSED and Defendant’s Motion

to Dismiss Count 1 (Doc. No. 28) is GRANTED.

               2. Count 2 – Retaliation –

       Based on a liberal reading of Plaintiff’s Amended Complaint, Plaintiff next asserts

Defendants retaliated against for his EEOC filings. In his Amended Complaint, which reads more

like a narrative, Plaintiff describes in detail the events surrounding the July 14, 2016, Disciplinary

Action Form he received for allegedly performing his job in an unsafe and unsatisfactory manner.

(Doc. No. 27). In addition, Plaintiff has filed various exhibits which speak to the July 2016

incident.

       Plaintiff has failed to meet his burden of sufficiently alleging facts that plausibly state a

claim of retaliation for which relief can be granted. As Defendant states, “Plaintiff’s Amended

Complaint is completely devoid of any allegations that specify the legal theory for the claims set

forth therein. He has failed to allege whether he is pursuing claims under Title VII or the ADA.

Defendant is left to guess.” (Doc. No. 29, p. 5). Plaintiff further fails to plead he was a member


                                                  7



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 7 of 12
of a protected class under either Title VII or the ADA. As Plaintiff has, in a number of his

pleadings, affirmatively denied any disability, the Court analyzes the remainder of Plaintiff’s

claims under Title VII.

       To assert a cognizable claim of retaliation under Title VII and overcome Defendants’ Rule

12(b)(6) Motion, Plaintiff was required to plead: (1) Plaintiff engaged in a protected activity; (2)

Defendant took adverse action against Plaintiff; and (3) a causal connection exists between the

protected activity and the adverse action. Krane v. Capital One Servs., Inc., 314 F.Supp.2d 589,

610 (E.D.Va. 2004); Williams v. Guilford Tech. Cmty. Coll. Bd. Of Trustees, 117 F.Supp.3d 708,

720 (M.D.N.C. 2015).      Plaintiff’s Amended Complaint fails to properly plead a claim for

retaliation under Title VII. Although the Court can infer, based on an exceptionally liberal reading

of the Amended Complaint that Plaintiff engaged in protected activity, the filing of multiple EEOC

charges, Plaintiff’s Amended Complaint fails to satisfy the second and third prongs of his Title

VII retaliation claim.    Although Plaintiff discusses the events surrounding the July 2016

Disciplinary Action Form at length, he failed to assert the Disciplinary Action constitutes

Defendants taking adverse action against Plaintiff. Moreover, Plaintiff has wholly omitted any

language which would imply a causal connection exists between Plaintiff’s EEOC filings and his

July 2016 Disciplinary Action Form. Plaintiff does not allege he received the disciplinary action

because of his filing EEOC Charges against Schneider. Further, nothing in Plaintiff’s Amended

Complaint can be read to suggest that the disciplinary action resulting from the incident on July

14, 2016 was retaliatory in nature.




                                                 8



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 8 of 12
        The most liberal reading of Count 2 of Plaintiff’s Amended Complaint still fails to plead a

cognizable claim. Thus, Count 2 of Plaintiff’s Amended Complaint (Doc. No. 27) is DISMISSED

and Defendant’s Motion to Dismiss Count 2 (Doc. No. 28) is GRANTED.

                 3. Count 3 – Wrongful Termination –

        Plaintiff’s Amended Complaint lastly attempts to assert Plaintiff was placed on

unrequested medical leave and was wrongfully terminated3. (Doc. No. 27). Again, based on

Plaintiff’s Amended Complaint, it is unclear whether Plaintiff believes his claim for wrongful

termination falls within the scope of Title VII or the ADA, as he has failed to specify the legal

theory for his claim. Further, Plaintiff has failed to plead he is a member of a protected class under

either Title VII or the ADA. Nevertheless, because Plaintiff has affirmatively denied any

disability, the Court analyzes Plaintiff’s amended complaint under Title VII.

        To successfully plead a claim for wrongful termination and overcome Defendants’ 12(b)(6)

Motion, Plaintiff’s Complaint must demonstrate that: (1) he was in a protected class; (2) he

suffered an adverse employment action; (3) at the time of discharge, he was performing his job at

a level that met his employer’s legitimate expectations; and (4) the position remained open or was

filled by similarly qualified applicants outside the protected class. Scott v. Health Net Federal




3
  The Court reads Plaintiff’s numerous pleadings together in deciphering Plaintiff’s intention to assert a claim for
wrongful termination against Defendants. However, Plaintiff does not actually assert wrongful termination in his
Amended Complaint. See Doc. No. 27 (“It is also noteworthy that Schneider Electric management team attempted to
force me out on a medical leave that was not requested ,recommended by my doctor, or even necessary. If Schneider
Electric management team were successful in getting me to accept the medical leave they had started, on my behalf,
claiming it was in my best interest, they would have forced me into committing fraud which would have resulted in a
justified Termination… The Salisbury Schneider Electric management team is guilty of discrimination, harassment,
retaliation, defamation of character, and bullying. When you take a stand against their wrongful conduct they will do
whatever is necessary, up to and including walking you out through the production work area so that everyone could
see what will happen to them if they take a stand for what is right, and showing their power to all.”
                                                         9



      Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 9 of 12
Services, LLC, 463 F.App’x. 206, 208 (4th Cir. 2012); Holland v. Washington Homes, Inc., 487

F.3d 208, 214 (4th Cir. 2007).

       The Amended Complaint does not satisfy the pleading requirements required under

Twombly and Iqbal. At the outset, as mentioned above, Plaintiff’s Amended Complaint fails to

sufficiently plead that Plaintiff was a member of a protected class or that his termination was an

adverse employment action. Furthermore, Plaintiff’s Amended Complaint fails to satisfy the third

prong of his wrongful termination claim under Title VII. This Court has previously held, and the

Fourth Circuit affirmed, that “[a]n employee that fails to comply with h[is] employer’s policies

governing on-the-job behavior and refuses counseling does not meet the employer’s legitimate

expectations of employee conduct.” Pressley v. CaroMont Health, Inc., No. 3:09-CV-460-FDW-

DSC, 2010 WL 4625965, at *3 (W.D.N.C. Nov. 3, 2010), aff’d, 414 F. App’x 566 (4th Cir. 2011)

(citing Mianegaz v. Hyatt Corp., 319 F.Supp.2d 13, 21 (D.D.C. 2004). At the time of Plaintiff’s

termination, Plaintiff had received at least two written warnings (July 14, 2015 and July 14, 2016).

Despite the disciplinary action he had received, Defendant gave Plaintiff the opportunity to

continue employment, provided he participated in counseling through the company’s Employment

Assistance Program (“EAP”). Instead, Plaintiff refused counseling and even called Schneider’s

third-party benefits administrator, the Reed Group, to cancel the paid medical leave that he was

placed on pending compliance with Schneider’s EAP program. Because of Plaintiff’s refusal to

attend counseling, he cannot demonstrate that, at the time of his termination, he was performing

his job at a level that met his employer’s legitimate expectations. In addition, Plaintiff failed to

plead his position remained open or was filled by similarly qualified applicants outside of the

unknown protected class he believes he is a member of.


                                                10



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 10 of 12
       The most liberal reading of Count 3 of Plaintiff’s Amended Complaint still fails to plead a

cognizable claim. Thus, Count 3 of Plaintiff’s Amended Complaint (Doc. No. 27) is DISMISSED

and Defendant’s Motion to Dismiss Count 3 (Doc. No. 28) is GRANTED.

                                     III.    CONCLUSION

       As discussed above, the Court has given Plaintiff several opportunities to amend his

Complaint to state a cognizable claim under law and comport to the Federal Rules of Civil

Procedure.

       In its Order filed February 25, 2020, the Court provided Plaintiff the opportunity “to file a

final, comprehensive amended complaint.” (Doc. No. 26, p. 8). The Court advised Plaintiff “that

absent extraordinary circumstances, no further amendments to the complaint [would] likely [] be

allowed,” and “[f]ailure to comply with the[] directives could result in summary dismissal of [his]

claims.” (Doc. No. 26, p. 8).

       Despite the Court’s warnings and instructions, Plaintiff has failed to properly state a claim

for which relief can be granted. Thus, the Court has “seen no evidence in the record that would

indicate that if the plaintiff[] were given further opportunities, [he] would be able to correct the

deficiencies.” North Carolina v. McGuirt, 114 F. App’x 555, 560 (4th Cir. 2004). Accordingly,

the Court dismisses Plaintiff’s claims with prejudice.      See McGuirt, 114 F. App’x at 559

(“Aggravating factors may… present sufficient weight in favor of [dismissal with prejudice] and

bring it within the appropriate discretion of the district court. One such aggravating factor, for

instance, is whether the plaintiff has persisted in failing to comply with Rule 8(a)”); Tornello

Fontaine Pierce el Bey v. Cooper, No. 315CV00539FDWDSC, 2017 WL 3669538 (W.D.N.C.



                                                11



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 11 of 12
Aug. 24, 2017), aff'd sub nom. Pierce El Bey v. Stein, 708 F. App'x 142 (4th Cir. 2018); Dillard

v. Perry, No. 5:16-CT-3329-FL, 2019 WL 1244701 (E.D.N.C. Mar. 18, 2019).

        For the foregoing reasons, Defendants’ Motions to Dismiss (Doc. No. 28; Doc. No. 30)

are GRANTED, and the case is DISMISSED WITH PREJUDICE.

       The Court respectfully requests the Clerk of Court close the case and mail a copy of this

Order to Plaintiff at his address of record.

       IT IS SO ORDERED.

                                               Signed: May 5, 2020




                                                   12



     Case 3:17-cv-00126-FDW-DSC Document 32 Filed 05/05/20 Page 12 of 12
